Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-20-00074-CR

                                        Ralph CONTRERAS,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CR8590
                             Honorable Frank J. Castro, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: April 8, 2020

DISMISSED

           Pursuant to a plea-bargain agreement, Ralph Contreras pled nolo contendere to theft under

$2,500 enhanced and was sentenced to eight months’ confinement in state jail and a fine of $800

in accordance with the terms of his plea-bargain agreement. On November 14, 2019, the trial court

signed a certification of defendant’s right to appeal stating that this “is a plea-bargain case, and the

defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After Contreras filed a notice

of appeal, the trial court clerk sent copies of the certification and notice of appeal to this court. See
                                                                                     04-20-00074-CR
id. 25.2(e). The clerk’s record, which includes the trial court’s Rule 25.2(a)(2) certification, has

been filed. See id. 25.2(d).

       “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were raised

by written motion filed and ruled on before trial, (B) after getting the trial court’s permission to

appeal; or (C) where the specific appeal is expressly authorized by statute.” Id. 25.2(a)(2). The

clerk’s record, which contains a written plea bargain, establishes the punishment assessed by the

court does not exceed the punishment recommended by the prosecutor and agreed to by Contreras.

See id. The clerk’s record does not include a written motion filed and ruled upon before trial; nor

does it indicate that the trial court gave its permission to appeal. See id. Thus, the trial court’s

certification appears to accurately reflect that this is a plea-bargain case and that Contreras does

not have a right to appeal. We must dismiss an appeal “if a certification that shows the defendant

has the right of appeal has not been made part of the record.” Id. 25.2(d).

       We informed Contreras that this appeal would be dismissed pursuant to Texas Rule of

Appellate Procedure 25.2(d) unless an amended trial court certification showing that he had the

right to appeal was made part of the appellate record. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v.

State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order). No such amended trial court

certification has been filed. Therefore, this appeal is dismissed pursuant to Rule 25.2(d).

                                                  PER CURIAM

Do not publish




                                                -2-